EXHIBIT (10) (f)

ANTHONY INDUSTRIES, INC.

SPECIAL SUPPLEMENTAL BENEFIT AGREEMENT

BETWEEN ANTHONY INDUSTRIES, INC.

AND BERNARD I. FORESTER

A Special Supplemental Benefit Agreement

For Bernard I. Forester



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Title of Plan

   Page 1

I.

 

The Facts

   Page 1

II.

 

This Agreement

   Page 2  

Definitions

   Page 2  

Beneficiary

   Page 2  

Committee

   Page 3  

Cost of Capital

   Page 3  

Special Survivor Benefit

   Page 3  

Determination of Survivor Benefit

   Page 4  

Withholding; Unemployment Taxes

   Page 5  

Amendment

   Page 5  

Unsecured General Creditor

   Page 5  

Nonassignability

   Page 5  

Employment Not Guaranteed

   Page 6  

Gender, Singular and Plural

   Page 6  

Notice

   Page 6  

Arbitration

   Page 7  

Captions

   Page 7  

Validity

   Page 7  

Applicable Law

   Page 7  

Counterpart Signatures

   Page 8



--------------------------------------------------------------------------------

ANTHONY INDUSTRIES, INC.

SPECIAL SUPPLEMENTAL BENEFIT

AGREEMENT

 

I. THE FACTS:

The important facts concerning this Agreement are as follows:

A. Bernard I. Forester (“Executive”) is an officer and employee of the
Corporation.

B. Executive has applied for a Pacific Mutual Life Insurance Company Increasing
Whole Life Insurance Policy (“Policy”) as evidenced by Exhibit B attached
hereto. Executive and Corporation have entered into a Split-Dollar Insurance
Agreement as of December 9, 1986 regarding the Policy (“Contract”) as evidenced
by Exhibit A attached hereto. Pacific Mutual Life Insurance Company and any
other company issuing a policy of insurance which shall be subject to the
Contract shall be referred to as an “Insurer.” From time to time Executive may
acquire additional insurance on Executive’s life, and Corporation may assist
Executive in carrying such additional insurance under the terms of the Contract.
Any such additional insurance shall be considered part of the Policy for
purposes of this Agreement.

C. Pursuant to the terms of the Contract, the Corporation will assist the
Executive in carrying the Policy.

 

- 1 -



--------------------------------------------------------------------------------

In return for this assistance, Corporation will receive a portion of the Policy
proceeds that are payable upon Executive’s death.

D. Corporation desires to recover all sums that are payable by the Corporation
under the terms of the contract plus 10% pretax on said sums and wishes to
transfer certain amounts as provided herein, in excess of such recovery that
Corporation may receive to the Executive’s designated beneficiaries;
accordingly, the Corporation and Executive desire to enter into this Special
Executive Supplemental Benefit Agreement for Executive and/or his designated
beneficiaries.

 

II. THIS AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing, Corporation and Executive
agree:

A. Definitions.

For purposes of this Agreement the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

(1) Beneficiary. “Beneficiary” means the person or persons designated by
Executive as his Beneficiary (both principal as well as contingent) to whom
payment under this Agreement shall be made upon Executive’s death. Each
Beneficiary designation shall become effective only when filed in writing with
the Committee during the Executive’s lifetime on a form prescribed by the
Committee. If the

 

- 2 -



--------------------------------------------------------------------------------

Executive fails to designate a Beneficiary or if all designated Beneficiaries
predecease the Executive, the Beneficiary shall be the Executive’s estate.

(2) Committee. “Committee” means the Compensation Committee appointed by the
Board of Directors to administer all compensation matters with the Executive,
including matters related to this Agreement.

(3) Cost Of Capital. “Cost Of Capital” means the Corporation’s cost of funds for
money invested by the Corporation under the terms of the Contract and for money
paid to Executive pursuant to the terms of this Agreement. For purposes of this
Agreement, the Corporation’s cost of funds shall be deemed to be 10% pre-tax.
Whenever, Cost Of Capital must be calculated hereunder for money invested under
the terms of the Contract or paid under the terms of this Agreement, such money
shall be credited with 10% pre-tax interest compounded on an annual basis.

B. Special Survivor Benefit.

Upon the death of the Executive, Corporation shall pay a Special Survivor
Benefit to the Beneficiary. This Special Survivor Benefit shall be paid within
30 days of the receipt of the Corporation’s share of Policy proceeds as
determined under the terms of the Contract. The amount of this Special Survivor
Benefit, if any, shall be equal to the Executive’s Vested Percentage of the
Excess Proceeds. For this purpose, Excess Proceeds shall mean Corporation’s
share of the net Policy proceeds as determined under the terms of the

 

- 3 -



--------------------------------------------------------------------------------

Contract, less the total amount of money invested under the terms of the
Contract or paid pursuant to the terms of this Agreement plus the Corporation’s
Cost Of Capital for the money so invested and paid. For purposes of this
Agreement, Vested Percentage will be determined as of the date of Executive’s
death according to the following table:

 

Date of Distribution

   Vested
Percentage  

Before the first anniversary hereof

   0 %

On or after the first anniversary hereof but before the second anniversary

   10 %

On or after the second anniversary hereof but before the third anniversary

   20 %

On or after the third anniversary hereof but before the fourth anniversary

   30 %

On or after the fourth anniversary hereof but before the fifth anniversary

   40 %

On or after the fifth anniversary hereof

   50 %

C. Annual Determination Of Special Survivor Benefit.

The Corporation shall provide the Executive each year on the Policy’s
anniversary date a statement that shows the amount, if any, of the Special
Survivor Benefit that would have been paid in the event the Executive had died
on the Policy anniversary date in question. The Executive shall acknowledge his
receipt of this statement and signify his approval of the Special Survivor
Benefit calculation by dating and signing a copy of the statement.

 

- 4 -



--------------------------------------------------------------------------------

D. Withholding; Unemployment Taxes.

To the extent required by the law in effect at the time payments are made, the
Corporation shall withhold from payments made hereunder the minimum taxes
required to be withheld by the Federal or any state or local government.

E. Amendment.

This Agreement may not be amended without the written consent of both parties.

F. Unsecured General Creditor.

Executive and his Beneficiary, heirs, successors, and assigns shall have no
legal or equitable rights, interest, or claims in any property or assets of
Corporation, nor shall they be Beneficiaries of, or have any rights, claims, or
interests in the Corporation’s interest in the Policy as determined pursuant to
the terms of the Contract. Any and all of the Corporation’s assets, including
its interest in the Policy, shall be, and remain, the general, unpledged,
unrestricted assets of the Corporation. Corporation’s obligations under this
Agreement shall be merely that of an unfunded and unsecured promise of
Corporation to pay money in the future.

G. Nonassignability.

Neither the Executive nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and

 

- 5 -



--------------------------------------------------------------------------------

all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by Executive or any other person, nor be
transferable by operation of law in the event of the Executive’s or any other
person’s bankruptcy or insolvency.

H. Employment Not Guaranteed.

Nothing contained in this Agreement nor any action taken hereunder shall be
construed as a contract of employment or as giving the Executive any right to be
retained in the employ of the Corporation or to serve as a director.

I. Gender, Singular And Plural.

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, or neuter, as the identity of the person or persons may
require. As the context may require, the singular may be read as the plural and
the plural as the singular.

J. Notice.

Any notice or filing required or permitted to be given to the Committee under
the Agreement shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Corporation,
directed to the attention of the Secretary of the Corporation. Such notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification.

 

- 6 -



--------------------------------------------------------------------------------

K. Arbitration.

Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, including specifically any dispute over the annual determination
of the amount, if any, of the Special Survivor Benefit, shall be settled by
arbitration in accordance with the rules of the American Arbitration
Association, and judgment on the award rendered may be entered in any court
having jurisdiction thereof. The arbitrator shall be authorized to award
reasonable legal fees and expenses to the prevailing party.

L. Captions.

The captions of the various paragraphs herein are for convenience only, and none
of them is intended to be any part of the body or text of this Agreement, nor
intended to be referred to in construing any of the provisions hereof.

M. Validity.

If any portion of this Agreement should be held illegal, unenforceable, void or
voidable by any court, each of the remaining terms hereof shall nevertheless
remain in full force and effect as a separate contract.

N. Applicable Law.

This Agreement shall be subject to and shall be interpreted under the laws of
the State of California.

 

- 7 -



--------------------------------------------------------------------------------

O. Counterpart Signatures.

This Agreement may be executed in any number of counterparts, any of which shall
be deemed to be an original.

 

DATED

 

December 9, 1986

     

/s/ Bernard I. Forester

       

Bernard I. Forester

 

    ANTHONY INDUSTRIES, INC.

DATED

 

3-14-87

     

/s/ M. Philip Anthony

       

M. Philip Anthony

       

Chairman of the Executive Committee

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

SPLIT DOLLAR INSURANCE AGREEMENT

An Agreement between Anthony Industries, Inc.

and Bernard I. Forester



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Title of Contract

   Page 1

I.

 

The Parties

   Page 1

II.

 

Date Of The Agreement

   Page 1

III.

 

The Facts

   Page 1

IV.

 

This Agreement

   Page 2  

Owner’s Rights

   Page 2  

Corporation’s Premium Obligation

   Page 2  

Right To Borrow From Policy

   Page 3  

Obligation To Pay Policy Loan Interest

   Page 4  

Right To Surrender Paid-Up Additions

   Page 4  

Division Of Policy Proceeds

   Page 5  

Possession Of The Policy

   Page 5  

Right To Surrender Policy

   Page 5  

Insurer Not A Party

   Page 5  

ERISA Provisions

   Page 6  

Execution Of Other Documents

   Page 6  

Defaults Not Waived

   Page 6  

Captions

   Page 6  

Parties Bound

   Page 7  

Construction Of Agreement

   Page 7  

Miscellaneous Provisions

   Page 7  

Termination Of Employment

   Page 7  

Arbitration

   Page 8  

Applicable Law

   Page 9  

Counterpart Signatures

   Page 9

V.

 

Signatures

   Page 9

Exhibit B

   Page 10



--------------------------------------------------------------------------------

SPLIT DOLLAR INSURANCE

AGREEMENT

 

I. THE PARTIES:

This Agreement is made and entered into by and between the following who are
hereinafter collectively referred to as the “Parties”: Anthony Industries, Inc.
(“Corporation”) and Bernard I. Forester (“Owner”).

 

II. DATE OF THE AGREEMENT:

The date of this Agreement is the 9th day of December, 1986.

 

III. THE FACTS:

The important facts concerning this Agreement are as follows:

A. Owner is an officer and employee of the Corporation.

B. Owner has applied for a Pacific Mutual Life Insurance Company Increasing
Whole Life Insurance Policy (“Policy”) as evidenced by Exhibit B attached
hereto. Such insurance company and any other company issuing a policy of
insurance which shall be subject to this Agreement shall be referred to as an
“Insurer.” From time to time Owner may acquire additional insurance on Owner’s
life, and Corporation

 

- 1 -



--------------------------------------------------------------------------------

may assist Owner in carrying such additional insurance. Any such additional
insurance shall be scheduled on a rider to this Agreement, and shall be subject
to all of the terms of this Agreement.

C. The Corporation wishes to assist the owner in carrying insurance on Owner’s
life.

D. The Corporation and Owner have entered into a Special Supplemental Benefit
Agreement (“Benefit Agreement”) . Terms used in this Agreement shall have the
same meaning as in the Benefit Agreement, unless otherwise indicated.

 

IV. THIS AGREEMENT;

NOW, THEREFORE, in consideration of the foregoing, and of the respective
promises hereinafter set forth, the Parties agree as follows:

A. Owner Retains All Rights Except As Provided Hereunder.

Owner shall continue to be the owner of the Policy, and Owner may exercise all
ownership rights granted to the Owner by the terms of the Policy, except as
provided in this Agreement.

B. Corporation’s Obligation To Pay Premium.

The Corporation shall pay the entire premium on the Policy to the Insurer on the
due date of the premium, including a special roll-in of $325,000 during the
first Policy year. The Corporation’s interest in the Policy shall be as provided
in this Agreement, and Owner agrees to execute and deliver a collateral
assignment of the Policy to the Corporation

 

- 2 -



--------------------------------------------------------------------------------

upon execution of this Agreement. The assignment shall be security for the
repayment of the Corporation’s interest in the Policy. The obligation of the
Corporation to pay premiums shall begin on the date when the Insurer issues a
premium statement for the Policy and shall continue for as long as Owner remains
living.

C. Right To Make Policy Loans.

The rights of the Corporation and of the Owner with respect to policy loans
shall be as follows:

(a) As collateral assignee of the Policy, the Corporation may exercise any loan
privileges under the Policy without the consent of the Owner, but such loan
privileges shall be exercised only as provided in this Agreement.

(b) The Corporation shall have the right to borrow against the Policy as
follows:

(1) During the first Policy Year, Corporation may borrow the maximum amount of
cash that may be borrowed from the Policy after taking into account the amount
that Owner may borrow from the Policy in Policy Year One; provided, however, the
maximum amount that Corporation may borrow shall be $50,000.

 

- 3 -



--------------------------------------------------------------------------------

(2) During the second Policy Year, Corporation may borrow an amount equal to the
difference between $50,000 and the amount borrowed by the Corporation in Policy
Year One so that the total Policy loans made by the Corporation equals $50,000.

(3) No borrowing from the Policy may be made by the Corporation after its total
Policy loans equal $50,000.

(c) Owner shall have the right to borrow $350,000 from the Policy in Policy Year
One. Thereafter, Owner shall have no right to borrow from the Policy.

D. Obligations To Pay Policy Loan Interest.

Owner and Corporation shall each pay all interest attributable to their Policy
loans.

E. Right To Surrender Paid-Up Additions.

Commencing with Policy Year Seven, Corporation may elect to pay annual Policy
premiums by surrendering paid-up additions that have accumulated within the
Policy. The Corporation shall not have the right to surrender paid-up additions
to pay all or any part of the Policy loan interest. The Owner shall have no
right to surrender paid-up additions; provided, however, if the Corporation
fails to pay an annual Policy premium, Owner may surrender paid-up additions for
that purpose.

 

- 4 -



--------------------------------------------------------------------------------

F. Division Of Policy Proceeds.

Upon the death of the Owner, this Agreement shall terminate and the beneficiary
or beneficiaries designated by the owner in the beneficiary provision endorsed
on the Policy shall receive $350,000 of the Policy’s gross proceeds and said
proceeds shall be first applied against any borrowings made by the Owner
pursuant to the terms of this Agreement. The balance of the Policy proceeds
shall be paid to the Corporation.

G. Possession Of The Policy.

The Corporation shall have possession of the Policy during the period that the
owner shall be obligated to the Corporation, but the Corporation shall make the
Policy available to the Owner and to the Insurer whenever necessary to endorse
changes of beneficiaries on the Policy.

H. Right To Surrender Policy.

The Owner shall have the sole right to exercise all rights granted to the Owner
under the Policy, subject to the collateral assignment to the Corporation.
However, notwithstanding anything herein to the contrary or anything in the
Policy to the contrary, neither the Owner nor the Corporation shall have the
right to cancel or surrender the Policy without the written consent of the other
party to this Agreement.

I. Insurer Not A Party To This Agreement.

In no event shall the Insurer be considered a party to this Agreement nor to any
modifications or amendment of this Agreement, nor to any supplement to this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Payment or other performance of Insurer’s obligations in accordance with the
terms of the Policy shall fully discharge the Insurer from any and all liability
under the Policy. The Insurer shall not be obligated to inquire as to the
distribution or application of any amounts payable or paid by the Insurer under
the Policy.

J. ERISA Provisions.

If this plan is subject to the Employee Retirement Income Security Act of 1974
(“ERISA”), the Corporation is the “named fiduciary” of the Split-Dollar Life
Insurance Plan for which this Agreement is hereby designated the written plan
instrument.

K. Execution Of Other Documents.

Each of the Parties shall execute promptly all documents and instruments now or
hereafter necessary or convenient to effectuate the purpose and intent of this
Agreement.

L. Defaults Not Waived.

No waiver of the breach of any of the terms or provisions of this Agreement
shall be, or be construed to be, a waiver of any preceding or succeeding breach
of the same or any other provisions hereof.

M. Captions.

The captions of the various paragraphs herein are for convenience only, and none
of them is intended to be any part of the body or text of this Agreement, nor
intended to be referred to in construing any of the provisions hereof.

 

- 6 -



--------------------------------------------------------------------------------

N. Parties Bound.

This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective heirs, executors, administrators, successors,
assigns and legal representatives .

O. Construction Of Agreement.

This Agreement has been prepared and negotiations in connection therewith have
been carried on by the joint efforts of the respective counsel for the Parties.
This Agreement is to be construed simply and fairly and not strictly for or
against any of the Parties.

P. Miscellaneous Provisions.

If any portion of this Agreement should be held illegal, unenforceable, void or
voidable by any court, each of the remaining terms hereof shall nevertheless
remain in full force and effect as a separate contract.

Q. Owner’s Termination Of Employment.

If Owner’s employment with the Corporation terminates (i) for cause,
(ii) because Owner materially breaches the Employment Agreement between the
Corporation and the Owner dated May 10, 1984 or a successor employment agreement
(the “Employment Agreement”), or (iii) because Owner fails to enter into a
successor employment agreement, expiring no later than December 31, 1993, on
substantially the same terms as the Employment Agreement if so requested by the
Corporation, the Policy shall be surrendered and the Owner shall receive
$350,000 of the Policy’s gross surrender proceeds which

 

- 7 -



--------------------------------------------------------------------------------

said proceeds shall be first applied against any borrowings made by the Owner
pursuant to the terms of this Agreement. The balance of the Policy’s surrender
proceeds shall be paid to the Corporation and shall be treated as the
Corporation’s share of the Policy’s proceeds arising from the death of Owner for
purposes of Article II, paragraph B of the Benefit Agreement. If the
Corporation’s share of such proceeds are sufficient to produce Excess Proceeds,
the Corporation shall pay to Owner the Vested Percentage of such Excess
Proceeds. If the Corporation’s share of such proceeds is less than the total
amount of money invested under the terms of the Contract or paid pursuant to the
terms of this Agreement plus the Corporation’s Cost of Capital for the money so
invested and paid, Owner shall pay the difference to the Corporation within 90
days of the Corporation’s receipt of the surrender proceeds.

R. Arbitration.

Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, including specifically any dispute over the annual determination
of the amount, if any, of the Special Survivor Benefit, shall be settled by
arbitration in accordance with the rules of the American Arbitration
Association, and judgment on the award rendered may be entered in any court
having jurisdiction thereof. The arbitrator shall be authorized to award
reasonable legal fees and expenses to the prevailing party.

 

- 8 -



--------------------------------------------------------------------------------

S. Applicable Law.

This Agreement shall be subject to and shall be interpreted under the laws of
the State of California.

T. Counterpart Signatures.

This Agreement may be executed in any number of counterparts, any of which shall
be deemed to be an original.

IN WITNESS WHEREOF, the Parties have executed this Agreement effective the ninth
day of December 1986, in both their individual capacities and in their fiduciary
capacities set forth above.

 

DATED

 

December 9, 1986

     

/s/ Bernard I. Forester

       

Bernard I. Forester

             

ANTHONY INDUSTRIES, INC.

DATED

 

3 - 14 - 87

     

/s/ M. Philip Anthony

       

M. Philip Anthony

       

Chairman of the Executive Committee

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT B

 

- 10 -



--------------------------------------------------------------------------------

PACIFIC MUTUAL

LIFE INSURANCE COMPANY

INCREASING

WHOLE LIFE

INSURANCE

POLICY

Illegible



--------------------------------------------------------------------------------

INDEX

Illegible



--------------------------------------------------------------------------------

POLICY DATA

 

POLICY NUMBER    012175736 PLAN    INCREASING WHOLE LIFE-IV INSURED    BERNARD I
FORESTER INITIAL AMOUNT OF INSURANCE    $343,782 POLICY DATE    SEPTEMBER 1 1986
PREMIUM PERIOD    42 YEARS SEX AND ISSUE AGE    MALE, AGE 58 PREMIUM CLASS   
PREFERRED TOTAL FIRST PREMIUM    $57,000.14 PREMIUM INTERVAL    ANNUAL LOAN
INTEREST RATE    INDEXED IN ADVANCE

OWNER

THE INSURED

BENEFICIARY DESIGNATION

INSURED’S ESTATE & ANTHONY INDUSTRIES INC

 

PAGE 3



--------------------------------------------------------------------------------

BENEFITS AND PREMIUMS

         
 
  012175736
BERNARD I FORESTER
MALE ISSUE AGE 58

FORM

 

POLICY PLAN

  

INITIAL

AMOUNT

   ANNUAL
PREMIUM   

PAYABLE

FOR

85-24

  INCREASING WHOLE LIFE-IV PREFERRED RISK DISCOUNT    $
  343,782
—      $
$ 57,000.14
.00   

42 YEARS

42 YEARS

 

ADDITIONAL RIDERS

        

A PREMIUM IS DUE ON THE POLICY DATE AND EVERY 12 MONTHS AFTER THAT FOR 42 YEARS.

 

PAGE 4



--------------------------------------------------------------------------------

TABLE OF VALUES

 

THE VALUES SHOWN BELOW, OTHER THAN DEATH BENEFITS, ARE AS OF THE END OF THE YEAR
IF ALL PREMIUMS DUE HAVE BEEN PAID. DEATH BENEFITS ARE AS OF THE START OF THE
YEAR. WE WILL ADJUST THE CASH VALUE AND DEATH BENEFIT AS DESCRIBED ON PAGE 6.
CREDITS, WHICH INCREASE THE ACCUMULATION VALUES AND CASH VALUES, WILL INCREASE
THE DEATH BENEFIT IN LATER YEARS SO THAT THE ACCUMULATION VALUE DOES NOT EXCEED
THE NET SINGLE PREMIUM FOR THE DEATH BENEFIT.    012175736
BERNARD I FORESTER
MALE ISSUE AGE 58

 

POLICY
YEAR

   ATTAINED
AGE OF
INSURED    DEATH
BENEFIT    ACCUMULATION
VALUE    CASH
VALUE    PAID-UP
LIFE
INSURANCE
AMOUNT

1

   59    $ 343,782    $ 40,340    $ 21,365    $ 41,085

2

   60    $ 343,782    $ 91,871    $ 76,691    $ 143,712

3

   61    $ 343,782    $ 146,242    $ 132,959    $ 242,896

4

   62    $ 370,096    $ 202,587    $ 191,202    $ 340,676

5

   63    $ 464,151    $ 260,501    $ 251,013    $ 436,424

6

   64    $ 555,722    $ 319,628    $ 312,038    $ 529,693

7

   65    $ 644,960    $ 379,941    $ 374,248    $ 620,633

8

   66    $ 732,006    $ 441,407    $ 441,407    $ 715,540

9

   67    $ 816,993    $ 503,992    $ 503,992    $ 799,069

10

   68    $ 900,016    $ 567,662    $ 567,662    $ 880,741

11

   69    $ 980,658    $ 632,061    $ 632,061    $ 960,129

12

   70    $ 1,060,038    $ 697,832    $ 697,832    $ 1,038,347

13

   71    $ 1,137,191    $ 764,261    $ 764,261    $ 1,114,503

14

   72    $ 1,213,217    $ 831,953    $ 831,953    $ 1,189,711

15

   73    $ 1,286,774    $ 899,828    $ 899,828    $ 1,262,701

16

   74    $ 1,359,464    $ 968,783    $ 968,783    $ 1,335,078

17

   75    $ 1,430,085    $ 1,037,724    $ 1,037,724    $ 1,405,601

18

   76    $ 1,499,348    $ 1,106,935    $ 1,106,935    $ 1,474,893

19

   77    $ 1,567,843    $ 1,176,696    $ 1,176,696    $ 1,543,453

20

   78    $ 1,635,231    $ 1,246,666    $ 1,246,666    $ 1,610,876

CONTINUED-

 

SURRENDER CHARGE     

POLICY YE AR

   CHARGE

1

   $ 18,975

2

   $ 15,180

3

   $ 13,283

4

   $ 11,385

5

   $ 9,488

6

   $ 7,590

7

   $ 5,693

8 AND AFTER

   $ 0

 

PAGE 5



--------------------------------------------------------------------------------

TABLE OF VALUES

 

THE VALUES SHOWN BELOW. OTHER THAN DEATH BENEFITS, ARE AS OF THE END OF THE YEAR
IF ALL PREMIUMS DUE HAVE BEEN PAID. DEATH BENEFITS ARE AS OF THE START OF THE
YEAR. WE WILL ADJUST THE CASH VALUE AND DEATH BENEFIT AS DESCRIBED ON PAGE 6.
CREDITS, WHICH INCREASE THE ACCUMULATION VALUES AND CASH VALUES, WILL INCREASE
THE DEATH BENEFIT IN LATER YEARS SO THAT THE ACCUMULATION VALUE DOES NOT EXCEED
THE NET SINGLE PREMIUM FOR THE DEATH BENEFIT.   

012175738

BERNARD I FORESTER

MALE ISSUE AGE 58

 

POLICY

YEAR

  

ATTAINED

AGE OF

INSURED

   DEATH
BENEFIT   

ACCUMULATION

VALUE

   CASH
VALUE   

PAID-UP LIFE

INSURANCE

AMOUNT

21

   79    $ 1,701,604    $ 1,316,881    $ 1,316,881    $ 1,677,191

22

   80    $ 1,767,355    $ 1,387,675    $ 1,387,675    $ 1,742,843

23

   81    $ 1,832,422    $ 1,458,999    $ 1,458,999    $ 1,807,875

24

   82    $ 1,896,435    $ 1,530,469    $ 1,530,469    $ 1,871,993

25

   83    $ 1,959,482    $ 1,601,997    $ 1,801,997    $ 1,935,396

26

   84    $ 2,021,746    $ 1,673,472    $ 1,673,472    $ 1,998,299

27

   85    $ 2,083,514    $ 1,744,835    $ 1,744,835    $ 2,060,883

28

   86    $ 2,145,016    $ 1,816,083    $ 1,816,083    $ 2,123,188

29

   87    $ 2,206,752    $ 1,887,560    $ 1,887,560    $ 2,185,639

30

   88    $ 2,268,083    $ 1,958,760    $ 1,958,760    $ 2,247,497

31

   89    $ 2,329,783    $ 2,030,475    $ 2,030,475    $ 2,309,446

32

   90    $ 2,391,784    $ 2,102,867    $ 2,102,867    $ 2,371,336

33

   91    $ 2,453,985    $ 2,176,159    $ 2,176,159    $ 2,432,983

34

   92    $ 2,516,292    $ 2,250,674    $ 2,250,674    $ 2,494,168

35

   93    $ 2,579,136    $ 2,327,347    $ 2,327,347    $ 2,555,180

36

   94    $ 2,641,873    $ 2,406,310    $ 2,406,310    $ 2,615,192

37

   95    $ 2,704,517    $ 2,488,500    $ 2,488,500    $ 2,674,417

38

   96    $ 2,766,089    $ 2,573,799    $ 2,573,799    $ 2,732,233

39

   97    $ 2,825,983    $ 2,662,113    $ 2,662,113    $ 2,788,748

40

   98    $ 2,883,662    $ 2,752,717    $ 2,752,717    $ 2,844,470

41

   99    $ 2,939,875    $ 2,845,045    $ 2,845,045    $ 2,901,202

42

   100    $ 2,998,514    $ 2,940,473    $ 2,940,473    $ 2,940,473

 

PAGE 5.1



--------------------------------------------------------------------------------

Policy Benefits

Death Benefits - When we receive proof that the insured’s death occurred while
this policy was in effect, we will pay the insurance provided by this policy and
its riders. The insurance amount on the Policy Date is the “initial amount of
insurance” shown on page 3. Thereafter, the insurance amount will be no less
than the greater of the guaranteed insurance amount, which is the death benefit
shown on page 5 for the current policy year, or that amount which is required
for this policy to be deemed “life insurance” according to the Internal Revenue
Code of 1954 (the Code) as amended in Section 7702 by the Deficit Reduction Tax
Act of 1984, as applicable when this policy was issued. Such required amount
will be determined based on the Accumulation Value (defined below and the Cash
Value Accumulation Test defined in Section 7702 of the Code. We reserve the
right to amend this policy to comply with future changes in the Code and any
regulations or rulings issued under the provisions of the Code as they relate to
the definition of “life insurance.” We will provide you with a copy of any such
amendment.

A refund or charge will be made to adjust any premium payments required by this
policy to the end of the month in which the insured dies; and, any policy loan
debt will be deducted. We will not refund extra premiums for substandard risks.
We will pay the resulting amount to the beneficiary. We will also pay interest
on that amount from the date of death to the date of payment. The yearly rate of
interest will be the same as we use for death benefits left with us at interest.

Guaranteed Accumulation Value - The guaranteed accumulation value at the end of
each year is shown on page 5.

Accumulation Value - The accumulation value is never less than the guaranteed
accumulation value.

The accumulation value is:

 

  •   the guaranteed accumulation value;

 

  •   plus any additional accumulation value from credits;

 

  •   plus the cash value provided by dividends and any riders;

 

  •   less mortality charges for any increased death benefits.

The increased death benefit at any time is:

 

  •   the current insurance amount;

 

  •   less the guaranteed insurance amount;

 

  •   less the current accumulation value;

 

  •   plus the guaranteed accumulation value. Increased death benefits will
generally result from credits or dividends, but could also result from any
increases in the insurance amount required to satisfy the definition of “life
insurance.”

The guaranteed mortality charges for each age are shown on page 10.

Cash Values - The guaranteed cash value amount at the end of each year is shown
on page 5. If larger, the cash value will be the accumulation value less the
surrender charge shown on page 5.

 

  •   The cash value of any paid-up insurance under this policy is equal to the
reserve for that paid-up insurance.

 

  •   The cash value within 90 days of lapse will equal the cash value on the
date of lapse.

 

  •   The cash value of any paid-up insurance within 31 days after an
anniversary will not be less than the cash value on that anniversary.

Cash Benefits - You may surrender this policy at any time for its cash value.
When you do, we will pay you the net cash value, which is:

 

  •   the total cash value provided by this policy;

 

  •   less any policy loan debt.

Loan Benefits - We will make a loan to you on the sole security of this policy.
The loan may be for any amount up to the loan value. Interest may be charged in
advance or in arrears; this is an option at issue only. The method applicable to
this contract is shown on page 3.

The following section applies only to policies with interest charged in arrears.

The loan value is the amount which, with interest to the next policy
anniversary, will equal the net cash value as of the next premium due date.

 

  •   Policy loan debt at any time means the amount of any outstanding loan plus
accrued interest.

 

  •   Interest will be charged on a loan from the date of the loan at a yearly
rate described below. Interest is payable at the end of each year. If it is not
paid, we will add it to the loan.

 

  •   You may repay all or a part of the loan at any time while this policy is
in force.

 

  •   If the policy loan debt exceeds the total cash value of the policy, this
policy will terminate 31 days after we mail notice to your last known address
and that of any known assignee.

The following section applies only to policies with interest charged in advance.

The loan value is the amount which, with any unpaid interest, will equal the net
cash value as of the policy loan date.

 

  •   Policy loan debt at any time means the amount of any outstanding loan less
unearned interest.

 

  •   Interest will be charged in advance on a loan from the date of the loan at
a yearly rate described below. Interest is payable at the beginning of each
year, or when the loan is made or increased. If it is not paid, we will add it
to the loan.

 

Page 6



--------------------------------------------------------------------------------

Policy Benefits (continued)

Loan Benefits (continued)

 

  •   You may repay all or a part of the loan debt at any time while this policy
is in force.

 

  •   If the policy loan debt exceeds the total cash value of the policy, this
policy will terminate 31 days after we mail notice to your last known address
and that of any known assignee.

The remainder of this Loan Benefits section applies to all policies.

Except as described in the next paragraph, the rate that we charge will be
determined by the Maximum Interest Rate. The interest rate that we charge will
equal the Maximum Interest Rate, when interest is charged in arrears. When
interest is charged in advance, the interest rate that we charge will equal the
discount rate equivalent to the Maximum Interest Rate. The discount rate is
determined as the Maximum Interest Rate divided by the sum of one and the
Maximum Interest Rate. The Maximum Interest Rate is the higher of:

 

  •   the monthly average of the Moody’s Corporate Bond Yield Average-Monthly
Average Corporates, as published by Moody’s Investors Service, Inc. or its
successor, for the calendar month ending two months before the month in which
the policy anniversary occurs; or

 

  •   5%.

The Maximum Interest Rate applicable to your policy will be determined annually;

 

  •   The interest rate we charge may be increased if the increase is  1/2% or
more per year.

 

  •   The interest rate we charge will be decreased if the decrease is  1/2% or
more per year.

 

  •   Any change in the interest rate will be effective on the policy
anniversary.

 

  •   The revised interest rate will be charged on the entire outstanding loan
during the year.

We will notify you of the current policy loan interest rate on your policy when:

 

  •   you make a loan on your policy; or

 

  •   you first exercise the Automatic Premium Loan provision of your policy; or

 

  •   we increase the interest rate on an existing loan. We will give you
reasonable advance notice before the anniversary on which the increase is
effective.

In the event that the Moody’s Corporate Bond Yield Average-Monthly Average
Corporates is no longer published, we will use a substantially similar average
as established by regulation within the state in which this policy is delivered.

Dividends - At the end of the first and each following year, we will determine
your dividend, if any. Currently, dividends are zero and we do not expect that
any dividends will become payable. At your choice, any dividends that do become
payable may be:

 

  •   paid in cash;

 

  •   applied toward any premium due but not paid;

 

  •   used to buy paid-up life insurance additions; or

 

  •   left to accumulate at interest at 4% per year.

If you do not make a choice, dividends will be used to buy paid-up life
insurance additions. You may turn in paid-up life insurance additions and
accumulated dividends at any time for their net cash value.

Interest Credit - At the end of each policy year, we will determine an Interest
Credit on your policy. This credit will be added to the accumulation value. This
credit will never be less than zero. The amount of the interest credit will
equal:

 

  •   the product of the Unloaned Interest Rate and the Unloaned Policy Value;

 

  •   plus the product of the Loaned Interest Rate and the Loaned Policy Value;

 

  •   less 4 1/2% times the Accumulation Value; where these elements have the
following definitions.

Unloaned Interest Rate is a rate set annually by us. This rate will not be less
than the Average T-Bill Rate. Average T-Bill Rate means the average, over a
12-month period ending two months prior to the month in which the policy
anniversary occurs, of the published discount rate for 13-week United States
Treasury Bills. This average is established from the results of the regularly
scheduled weekly auctions. This average will not be affected by any special
auction which may occur between regularly scheduled weekly auctions. If the
auction program is discontinued, we reserve the right to adopt an index which in
our sole opinion is a comparable index.

Loaned Interest Rate means the policy loan interest rate applicable to the
policy year, expressed as an effective yield rate, times a factor which will
never be less than 87 1/2%.

Accumulation Value means the year-end accumulation value of this policy as
defined on page 6 before any credits are applied for the current policy year.

Loaned Policy Value means the average outstanding loan during the policy year.
This will be determined by dividing the policy loan interest incurred during the
policy year by the policy loan interest rate applicable to the policy year.

Unloaned Policy Value means the excess of the Accumulation Value over the Loaned
Policy Value.

Mortality/Expense Credit - At the end of each policy year, we will determine a
mortality expense credit on your policy. This credit will be added to the
accumulation value. This credit will never be less than zero.

 

Page 7



--------------------------------------------------------------------------------

Premiums, Lapse and Reinstatement

Payment - Premiums are payable:

 

  •   in the amounts, at the intervals and on the due dates shown on page 4:

 

  •   to us or to our agent who will give you a receipt.

Grace Period - There is a grace period of 31 days for you to pay each premium
after the first. Insurance will continue during the grace period.

Automatic Premium Loan - Any premium not paid by the end of its grace period
will be paid by charging it as a policy loan if:

 

  •   you have told us in writing to do this; and

 

  •   the loan value on the due date is a least as much as the premium, with
interest, then due.

Each loan will take effect as of the due date of the premium not paid.

Lapse - If any premium is not paid by the end of its grace period, this policy
will lapse. The date of lapse is the due date of the premium not paid. Upon
lapse, the net cash value may be taken in cash. Otherwise, the total cash value
will be used to buy paid-up life insurance in the amount which it will buy for
the lifetime of the insured at net single premium rates. Paid-up insurance may
be surrendered at any time for its net cash value.

Any paid-up whole life additions and any policy loan debt will be continued
under the paid-up insurance option.

Reinstatement - You may reinstate this policy within five years of lapse if:

 

  •   it has not been surrendered;

 

  •   you provide evidence of insurability which satisfies us; and

 

  •   you pay all past due premiums with interest on each from its due date,
compounded each year at the policy loan interest rate applicable to that year.

Change Provision

Change of Plan - You may change this policy to any permanent life insurance plan
agreed to by you and us by:

 

  •   paying the required costs; and

 

  •   meeting any other conditions set by us.

Change of Insured - You may change the insured on this policy by:

 

  •   paying the required costs; and

 

  •   meeting any other conditions set by us including the following:

 

  •   on the change date, the current insured’s age may not be more than 80 and
the proposed insured’s age may not be more than 75; and

 

  •   the proposed insured must be insurable according to our criteria for
underwriting insurance risks.

Change Date - For either type of change allowed above, the change date is the
first monthly anniversary of the policy date on or after which the conditions
for change are met.

When there is a change of insured, the policy date after the change will be the
later of:

 

  •   the policy date before the change; or

 

  •   the first anniversary following the date of birth of the new insured.

The contestable and suicide periods in the policy will begin anew on the change
date.

The new amount of insurance will be set so that the cash value after the change
is the same as it was before the change. If the policy has no cash value, the
amount will be set so that premiums are the same.

Any policy loan debt or assignment of this policy will continue on the new
policy.

Change of Loan Benefits

Benefit - You may change the Loan Benefits provision of this policy at any time
to a fixed policy loan interest rate. The fixed rate is 8% if interest is
charged in arrears or 7.4% if charged in advance. When you elect this option,
the Interest Credit provision of this policy is no longer operative. The
interest credited to your policy in excess of the guaranteed 4% is at our sole
discretion.

You have the right to change back to the original Loan Benefits provision but
not during the first five years after election of this option. If you do this,
the original Interest Credit provision again becomes operative.

Any election to change the Loan Benefits provision:

 

  •   will be effective on the policy anniversary following the election;

 

  •   will apply to all outstanding loans; and

 

  •   will apply to all future policy years until changed.

 

Page 8



--------------------------------------------------------------------------------

Income Benefits

Income Benefits - Cash benefits may be used to buy a monthly income for the
lifetime of the insured. Death benefits may be used to buy a monthly income for
the lifetime of the beneficiary. After it starts the income will last for at
least ten years. The purchase rates for the monthly income will be set from time
to time. However, the income bought by each $1,000 will always be at least as
large as that shown below.

 

     Monthly Income

Age

   Male    Female 30    $ 3.98    $ 3.82 32      4.04      3.88 34      4.12   
  3.92 36      4.20      3.98 38      4.28      4.06 40      4.38      4.12 42
     4.48      4.20 44      4.60      4.30 46      4.72      4.40 48      4.86
     4.50 50      5.02      4.62 52      5.18      4.76 54      5.34      4.92
56      5.54      5.08 58      5.74      5.26 60      5.96      5.46 62     
6.22      5.68 64      6.48      5.94 66      6.78      6.22 68      7.10     
6.54 70      7.44      6.90 72      7.78      7.28 74      8.14      7.68 75   
  8.32      7.89

Monthly income amounts for ages not shown are halfway between the two amounts
for the nearest two ages which are shown.

Guaranteed amounts for ages under 30 are the same as those for age 30;
guaranteed amounts for ages over 75 are the same as those for age 75. Amounts
shown are based on the 1971 Individual Annuity Mortality Table with interest at
4%.

This benefit is not available if the income would be less than $25 a month. We
may require evidence of survival for incomes which last more than ten years.

General Provisions

The Contract - The application is attached to the policy. Together, they make up
the entire contract. All statements in the application are representations and
not warranties. Only statements in the application can be used to void this
policy or to defend a claim on the grounds of misrepresentation.

Compliance With Law - If any provision of this policy is in conflict with any
applicable statute, it is hereby amended to conform to the minimum requirements
of such statute.

This policy shall be construed in accordance with the laws of the state where it
is delivered.

Modifications - Only our President or Secretary has the right to change or waive
the terms of this policy.

Incontestability - This policy will be incontestable after it has been in force
during the insured’s lifetime for two years from the policy date.

Suicide Exception - If the insured dies by suicide, while sane or insane, within
two years of the policy date, no death benefits will be paid. Instead, we will
return the premiums paid less any policy loan debt, and less any dividends or
credits paid to you in cash.

Misstatements - If any of the insured’s age, sex, or smoking habits is
misstated, benefits will be those the premiums paid would have bought for the
correct age, sex, or smoking habits.

Settlements - All payments under this policy are to be made at our home office.

Deferment of Cash Value - We may defer payments of net cash value for up to six
months. We may similarly defer policy loans except those made for the sole
purpose of paying premiums on our policies. Interest will be paid on any payment
of net cash value which we defer more than 30 days. The rate of interest will be
at least 4% per year.

Owner - The owner of this policy is as shown on page 3 or in a later written
change. If there are two or more owners, they will own this contract as joint
tenants with right of survivorship unless stated otherwise.

Beneficiary - The beneficiary of this policy is as shown on page 3 or in a later
written change. Unless you state otherwise, death benefits will be paid in equal
shares to the beneficiaries who live to receive them, or if none, amounts due
will be paid to you or your estate.

Assignment - If you assign this policy, your rights and those of any beneficiary
are subject to the rights of the assignee.

Notice - Changes, assignments, and requests will not affect us unless we receive
them in writing at our home office.

Age and Dates - As used in this policy and any riders, age means age as of
nearest birthday on the policy anniversary. Policy years, months and
anniversaries are determined from the policy date shown on page 3.

Calculations - We use the Commissioners 1980 Standard Ordinary Mortality Table
to compute all values, reserves and net premiums under this policy. Calculations
are based on continuous functions and interest at 4% per year. Separate tables
are used for males and females. All values and reserves are at least equal to
those required by the insurance law for the state in which this policy is
delivered. The cash value within a policy year is adjusted for lapse of time and
premiums paid for any portion of the policy year. A detailed statement of the
method of computing these items has been filed with the insurance supervisory
official of that state. Reserves are never less than the corresponding cash
values.

 

Page 9



--------------------------------------------------------------------------------

Guaranteed Mortality Charges

As described on page 6, there is a mortality charge for any increased death
benefit generated by credits or dividends. The guaranteed annual mortality
charge for the increased death benefit is the 1980 CSO mortality rate, male or
female, for the age at the beginning of the policy year. These rates are as
follows:

 

Attained Age

Beginning of Year

  

1980 CSO Rate

Per Thousand

     MALE    FEMALE 0    4.18    2.89 1    1.07    0.87 2    0.99    0.81 3   
0.98    0.79 4    0.95    0.77 5    0.90    0.76 6    0.86    0.73 7    0.80   
0.72 8    0.76    0.70 9    0.74    0.69 10    0.73    0.68 11    0.77    0.69
12    0.85    0.72 13    0.99    0.75 14    1.15    0.80 15    1.33    0.85 16
   1.51    0.90 17    1.67    0.95 18    1.78    0.98 19    1.86    1.02 20   
1.90    1.05 21    1.91    1.07 22    1.89    1.09 23    1.86    1.11 24    1.82
   1.14 25    1.77    1.16 26    1.73    1.19 27    1.71    1.22 28    1.70   
1.26 29    1.71    1.30 30    1.73    1.35 31    1.78    1.40 32    1.83    1.45
33    1.91    1.50 34    2.00    1.58 35    2.11    1.65 36    2.24    1.76 37
   2.40    1.89 38    2.58    2.04 39    2.79    2.22 40    3.02    2.42 41   
3.29    2.64 42    3.56    2.87 43    3.87    3.09 44    4.19    3.32 45    4.55
   3.56 46    4.92    3.80 47    5.32    4.05 48    5.74    4.33 49    6.21   
4.63 50    6.71    4.96 51    7.30    5.31 52    7.96    5.70 53    8.71    6.15
54    9.56    6.61 55    10.47    7.09 56    11.46    7.57 57    12.49    8.03
58    13.59    8.47 59    14.77    8.94 60    16.08    9.47 61    17.54    10.13
62    19.19    10.96 63    21.06    12.02 64    23.14    13.25 65    25.42   
14.59 66    27.85    16.00 67    30.44    17.43 68    33.19    18.84 69    36.17
   20.36 70    39.51    22.11 71    43.30    24.23 72    47.65    26.87 73   
52.64    30.11 74    58.19    33.93 75    64.19    38.24 76    70.53    42.97 77
   77.12    48.04 78    83.90    53.45 79    91.05    59.35 80    98.84    65.99
81    107.48    73.60 82    117.25    82.40 83    128.26    92.53 84    140.25
   103.81 85    152.95    116.10 86    166.09    129.29 87    179.55    143.32
88    193.27    158.18 89    207.29    173.94 90    221.77    190.75 91   
236.98    208.87 92    253.45    228.81 93    272.11    251.51 94    295.90   
279.31 95    329.96    317.32 96    384.55    375.74 97    480.20    474.97 98
   657.98    655.85 99    1000.00    1000.00

 

Page 10